Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1-10) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  the structures are illegible, especially the annotations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waddill et al. (US 4195153).
As to claims 1-4 and 7-10, Waddill (claims, abs., examples, 2:5-15,3:40-35, 4:20-38) discloses a curing agent composition for epoxy resin comprising triethanolamine mixed with N-aminoethylpiperazine and Jeffamine 230 that meets the claimed formula (3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In light of this, one of ordinary skill would at once envisage selecting the aforementioned monoethanolamine to anticipate claim 8, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-6 (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153) in view of Kamegaya et al. (US 20130158231).
Disclosure of Waddill is adequately set forth in ¶1 and is incorporated herein by reference.  
Waddill is silent on the claimed tertiary amine.
As to claims 4-6, Kamegaya (94) discloses N-aminoethylpiperazine and methylmorpholine are functional equivalent amines as curing agents for epoxy. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced Waddill’s N-aminoethylpiperazine with Kamegaya’s methylmorpholine because of their equivalent functionality as curing agents for epoxy.  These conditions appear to equally apply to both productions using similar epoxy raw materials. This adaptation would have obviously yielded instantly claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766